Citation Nr: 1312088	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2011 the Board remanded the Veteran's claim for entitlement to a TDIU for additional development.  When the case was most recently before the Board in September 2012, it was again remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to a TDIU because he is unemployable due to his service-connected disabilities.  He is currently service-connected for lumbar disc disease with L5-S1 laminectomy and fusion, and S1 distribution decreased sensation of the left lower extremity.  These disabilities are of a common etiology.  The Veteran's combined evaluation for compensation is 50 percent.  

In the September 2012 remand, the Board indicated that in the July 2011 remand the Board directed that the Veteran be scheduled for a general medical examination to obtain an opinion as to whether the Veteran is at least as likely as not precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities considered in combination.  The Board also noted that the Veteran had undergone a VA examination in August 2011, which the Board found was inadequate.  Specifically, the Board noted that in the initial August 2011 examination report, the examiner stated that she was unable to provide an opinion without resort to speculation because a vocational analysis was required, as well as knowledge of the current SGA (substantial gain activity) levels.  (SGA levels are financial levels used by the Social Security Administration.)  The Board further noted that the VA examiner subsequently provided a November 2011 opinion, which merely reported the Veteran's physical limitations as described by the Veteran, without reference to consideration of the Veteran's prior educational and occupational experiences.  In the November 2011 opinion report, the examiner concluded, as she essentially had previously concluded in August 2011, that the Veteran is not precluded from substantially gainful employment if employment is available in the Veteran's area that meets the substantially gainful employment level in that area, which does not require him to perform duties within his physical limitations.  His physical limitations were noted to be walking more than two blocks, standing more than 10 minutes, sitting more than 30 minutes to hour, and heavy lifting.  Additionally, in the September 2012 remand, the Board noted that the November 2011 VA examiner did not explain why she could now render an opinion.

Furthermore, in the September 2012 remand, the Board noted that the evidence shows that the Veteran has had four years of college, has worked as a bibliographer at a University, as a library supervisor at a University, as a senior library assistant, and with computers and in the restaurant business.

As such, the Board, in the September 2012 remand, ordered the RO/AMC to return the claims file to the August 2011 VA examiner and request a supplemental opinion.  Specifically, the examiner was requested to state whether it is at least as likely as not that the Veteran's service-connected disabilities (lumbar disc disease with L5-S1 laminectomy and fusion, and S1 distribution decreased sensation of the left lower extremity) in combination render the Veteran unable to sustain substantially gainful employment.  The examiner was instructed to consider the entire claims file, to include the Veteran's four years of college education, and his past work experience as a bibliographer, senior library assistant, library supervisor, and in the restaurant business.  Importantly, the examiner was requested to provide a complete rationale for the opinion, as a matter of medical probability, based upon her clinical experience, medical expertise, and established medical principles.  

In October 2012, the August 2011 VA examiner provided a supplemental opinion.  The October 2012 opinion states that the examiner is unable to render an opinion regarding unemployability but can discuss functional impairment.  The examiner stated that the Veteran's lumbar spine disability with radiculopathy to the left lower extremity affects his ability to obtain and maintain physical employment which involves walking more than two blocks, standing more than 10 minutes, sitting more than 30 minutes to hour, heavy lifting and all strenuous physical activity.  However, the examiner then opined that the Veteran's service-connected disabilities do not limit his ability to maintain sedentary employment.  The examiner did not provide a rationale for the opinion that the Veteran is not precluded from sedentary employment.  Then, she went on to state that the ability to obtain or maintain substantially gainful employment is not a question appropriately addressed by a medical clinician.  Instead, it is an administrative/legal/vocational determination, and is outside the scope of the practice and competence of a medical examination.  

The Board notes that despite the examiner's statement that the determination of the ability to obtain or maintain substantially gainful employment is not a question appropriately addressed by a medical clinician, the examiner still provided an opinion, namely that the Veteran is capable of performing sedentary employment.  However, importantly, the examiner still did not provide a rationale for her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion).

Because the September 2012 remand instructed that the VA examiner provide a complete rationale for her opinion, the RO/AMC did not accomplish the objectives set forth in the September 2012 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, a remand is necessary in order to obtain a rationale for the stated opinion.

Parenthetically, the Board notes that the October 2012 statement from the VA clinician (that the determination of whether an individual is capable of obtaining or maintaining substantially gainful employment is not a question appropriately addressed by a medical clinician) is congruent with the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) holding in Smith v. Shinseki, 647 F.3d. 1380 (Fed.Cir. 2011).  

The appellant in Smith argued that "an industrial survey from a vocational expert (or its equivalent) is 'necessary' in all TDIU cases in which 'a veteran's service-connected disabilities prevent him . . . from performing the duties of his . . . prior employment' but where he may be able to 'secure alternative employment.'"  Id.  The Federal Circuit in Smith rejected this argument.  After reviewing the pertinent statutory and regulatory provisions concerning VA's duty to assist, the Federal Circuit explained that these provisions refer only to medical expert reports and not vocational expert reports.  Id.  The Federal Circuit went on to note VA's agreement that a vocational expert may be necessary in some cases to address "whether a veteran is qualified in education and experience for the type of job that he is medically fit to perform."  Id.  The Federal Circuit also noted the appellant's agreement that VA retained discretion to determine whether a vocational expert is necessary.  Id.  

In this case, the Board finds that the October 2012 VA examiner has provided an opinion that the Veteran is not precluded from sedentary employment.  However, the examiner has not provided an adequate rationale for such opinion.  Therefore, at this time, the Board does not find that a vocational expert opinion is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the August 2011 VA examiner (who also provided the November 2011 and October 2012 VA opinions), or suitable substitute, and request that the clinician provide a complete rationale for the stated October 2012 opinion that the Veteran's service-connected disabilities do not limit his ability to maintain sedentary employment.  The examiner should consider the entire claims file, to include the evidence that the Veteran has four years of college education, and has past work experience as a bibliographer, senior library assistant, library supervisor, and work in the restaurant business.

If the clinician determines that an adequate opinion cannot be provided without an examination, the Veteran should be scheduled for such an examination.  Should such an examination be scheduled, the Veteran should be advised that failure to appear for an examination without good cause could adversely affect his claim, to include denial of the claim.  See 38 C.F.R. § 3.655 (2012).

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



